— Judgment of the Supreme Court, New York County (Murray Mogel, J.), rendered on September 3, 1986, convicting defendant, following a jury trial, of burglary in the second degree, criminal possession of stolen property in the second degree, grand larceny in the third degree and two counts of possession of burglar’s tools and sentencing him, as a predicate violent felon, to concurrent terms of imprisonment of IV2 to 15 years, two terms of 2 to 4 *368years and two terms of one year, is reversed on the law, the judgment of conviction vacated, the motion to dismiss the indictment granted and the indictment dismissed with leave to the People to resubmit the matter to the Grand Jury.
We have considered defendant’s arguments and find merit only in his claim that he was denied the right to testify before the Grand Jury. In that regard, defendant was arrested on March 6, 1985 after allegedly burglarizing an apartment at 25 West 75th Street in Manhattan and removing certain property therefrom. He was observed by police officers, who recognized him as having been identified as a burglar of Upper West Side apartments using a particular modus operand!, while he was loading a television set and a duffel bag into a taxicab. When defendant was initially arraigned in Criminal Court on March 7, 1985, his attorney served written notice of defendant’s intent to testify before the Grand Jury but the People never advised the defense of the time and place of the proceeding. Defendant was indicted on March 13, 1985 and charged with a variety of offenses, including burglary in the second degree and criminal possession of stolen property in the second degree. His arraignment thereon took place on April 8, 1985, at which time a plea of not guilty was entered.
On April 11, 1985, defendant submitted a pro se motion to dismiss the indictment against him pursuant to CPL 190.50 on the ground that he had not been accorded an opportunity to appear and testify before the Grand Jury. The record does not disclose that any court ruling was ever made with respect to that motion, and, indeed, at a subsequent reconstruction hearing, the Trial Judge stated that "I have absolutely no recollection of that motion. I have no recollection of seeing it, of having it brought to my attention or deciding it. I do know that the defendant was represented by Mr. Greenberg, Mr. Gary Greenberg of the Legal Aid Society. Mr. Greenberg did not, to my recollection, and apparently, it’s agreed by everybody, did not call such a motion to my attention nor make one himself.” According to the Judge, "[m]y general practice, when we are dealing with a pro se substative [sic] motion directed toward trial preparation, would be that where a defendant is represented by counsel, it is counsel who makes the motions that are adjudicated, that is, that are responded to by the People and decided by the Court. If there is a pro se motion which defense counsel agrees should be made and so notifies me, then that will become the motion that is adjudicated.” Thus, the court failed to render a decision on defendant’s pro se motion because defendant was represented by *369counsel, and his lawyer did not seek to dismiss the indictment on this basis.
Defendant was ultimately convicted, following a jury trial, of all of the counts in the indictment. On appeal, in opposition to defendant’s assertion that he was denied his statutory right to appear before the Grand Jury (see, CPL 190.50 [5] [a]), the People contend that it is within the discretion of a trial court to determine whether or not to permit a represented defendant to participate in the proceedings. The prosecution, moreover, urges that the Judge herein, obviously perceiving that the defense attorney had chosen not to adopt defendant’s pro se motion for strategic reasons, properly declined to undercut counsel’s tactics by acceding to defendant’s conflicting request. However, the motivation of the court is pure supposition on the part of the prosecution and is unsustained by any evidence in the record. The fact is that although defendant served notice of his intention to testify before the Grand Jury, the prosecution did not comply with the mandate of CPL 190.50 (5) (a) that it inform the defense of the prospective or pending Grand Jury proceeding. Defendant then filed a timely motion to dismiss the indictment, the District Attorney did not respond, and the court failed to rule.
Since a motion to dismiss an indictment that has been obtained or filed in violation of the provisions of CPL 190.50 (5) (a) must be granted upon a timely motion to dismiss pursuant to CPL 190.50 (5) (c) (see, People v Bey-Allah, 132 AD2d 76), the only issue before us now is whether it is appropriate not to dismiss the indictment simply because the motion seeking such relief is made pro se by a represented defendant. The only legal support for the proposition advanced by the prosecution that the court need not consider such a pro se motion appears to be contained in People v Walton (98 AD2d 842, 843), wherein the Third Department referred to the pro se motion of defendant therein as "improper” in that he was represented by counsel. The other cases cited by the People (People v Mirenda, 57 NY2d 261; People v Richardson, 4 NY2d 224) involve pro se participation in trial proceedings, not motion practice, and are inapplicable to the instant situation. However, to the extent that the Third Department may have suggested that it is appropriate for courts to ignore pro se motions by represented defendants, we disagree with the opinion expressed in People v Walton (supra). When confronted with a pro se motion, it is, at the very least, the obligation of the court to make further inquiry and ascertain whether the defense attorney is aware of the exis*370tence of the motion and has discussed its contents with his or her client. In the present matter, the lawyer representing defendant at his Criminal Court arraignment served written notice of defendant’s desire to testify before the Grand Jury. Another attorney assumed representation at subsequent proceedings, and, notwithstanding the People’s speculation concerning defense tactics and the value that defendant’s Grand Jury testimony would have been to his position, there is nothing in the record to show that defendant’s second counsel even knew that his client had previously indicated an interest in appearing before the Grand Jury, much less that he had entertained such an option and rejected it.
In the final analysis, the defense strategy of a lawyer is not independent of the client’s wishes. While it is the responsibility of an attorney to provide the client with his or her best advice, that attorney must ultimately not only consult, but take into account the needs and desires of the client. The court, similarly, may not simply disregard a motion filed directly by the defendant because there is an attorney on the scene. A motion, whether made by counsel or a pro se defendant, mandates a ruling or else the court must clearly state its reasons for refusing to decide the motion. As for the merits of the instant motion, in the absence of any proof that defendant had disavowed his original intention to testify before the Grand Jury and in view of the failure of the prosecution to notify defendant of the time and place of the Grand Jury proceeding, the motion should have been granted. Therefore, defendant is entitled to have the conviction against him vacated and the indictment dismissed without prejudice to the People to resubmit. Concur — Murphy, P. J., Carro, Asch and Milonas, JJ.